IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 94-20392
                         Summary Calendar
                        __________________


LUTHER YOUNG. JR.,

                                     Plaintiff-Appellant,

versus

JAMES E. COOK; HAROLD D.
BELL; STEPHEN KELLEY,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-92-695
                        - - - - - - - - - -
                            May 3, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Luther Young, Jr., appeals from the district court's

dismissal of his civil rights complaint as frivolous pursuant to

28 U.S.C. § 1915(d).   Young has filed with this court a request

to proceed in forma pauperis (IFP) on appeal.   Young argues that

he was ordered to turn out for work without his prescription

shoes, thus causing him pain; that the evidence was insufficient


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 94-20392
                                -2-

to support his disciplinary convictions; that he was retaliated

against for filing administrative grievances; that he was denied

access to legal materials; and that he should have been given an

opportunity to amend his complaint.   After a review of the

record, we conclude that Young has not demonstrated that he will

present a nonfrivolous issue on appeal.   Accordingly, Young's

motion to proceed IFP on appeal is DENIED and the appeal is

DISMISSED.   See Carson v. Polley, 689 F.2d 562, 586 (5th Cir.

1982); 5th Cir. R. 42.2.

     IFP DENIED; APPEAL DISMISSED.